Citation Nr: 1515827	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for L5-S1 herniated nucleus pulposus with left sciatica, currently rated as 20 percent disabling.

2.  Entitlement to increased staged ratings for status post right knee reconstruction, rated 20 percent from January 19, 2011; 100 percent from May 30, 2012, to June 30, 2013; and 60 percent from July 1, 2013.  

3.  Entitlement to an effective date earlier than January 19, 2011, for the assignment of a 20 percent rating for status post right knee reconstruction.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran had active military service from August 1974 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila.  The rating decision assigned a 20 percent rating to the right knee disability from January 19, 2011, the date of receipt of the claim for an increase.  It also continued the 20 percent rating then in effect for the lumbar spine disorder.  The RO later, in July 2012, granted a temporary total evaluation for the Veteran's service-connected right knee disability based upon the need for convalescence following a right knee replacement from May 30, 2012, to July 31, 2013, and then a 30 percent rating thereafter from August 1, 2013.  A September 2013 rating decision determined that the July 2012 rating decision included clear and unmistakable error, in that the temporary 100 percent evaluation should have run from May 30, 2012, to June 30, 2013.  The September 2013 rating decision also determined that a 60 percent rating for the right knee replacement residuals was warranted, effective from July 1, 2013.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in Virtual VA and VBMS are mostly duplicative of the documents in the paper claims file, except for non-applicable VA examination reports and, as discussed below, correspondence sent by VA to a private medical facility.

The issues of entitlement to increased staged ratings for status post right knee reconstruction, rated 20 percent from January 19, 2011; 100 percent from May 30, 2012, to June 30, 2013; and 60 percent from July 1, 2013, and for an increased rating for L5-S1 herniated nucleus pulposus with left sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for a compensable rating for his service-connected right knee disability was received on January 19, 2011.

2.  There is no evidence of record, during the year prior to January 19, 2011, which demonstrates that it is factually ascertainable that an increase in disability occurred so that the Veteran became entitled to a 20 percent disability rating for his right knee disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 19, 2011, for the assignment of a 20 percent rating for a right knee disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The December 2012 Statement of the Case (SOC) informed the Veteran of the criteria for establishing an effective date.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes VA and private medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's effective date claim for which VA has a duty to obtain.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria/Factual Background/Analysis

The Veteran contends that he is entitled to an effective date earlier than January 19, 2011, for the assignment of a 20 percent rating for status post right knee reconstruction.  See, e.g., February 2012 notice of disagreement.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 2014) and 38 C.F.R. § 3.400(o) (2014).  The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2014).  Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2014).

Based on a review of the evidence, the Board concludes that an effective date earlier than January 19, 2011, for the assignment of a 20 percent rating for status post right knee reconstruction is not warranted. 

In this case, there is no contention that the Veteran appealed the May 1989 rating decision that assigned a noncompensable rating for status post right knee reconstruction.  As no CUE in that decision has been found, the May 1989 determination is final.  In finding that the May 1989 rating decision is final, the Board is cognizant of the holding of the Federal Circuit in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Here, no additional evidence pertinent to the issue of the severity of the Veteran's right knee was received between the May 1989 rating decision and the January 19, 2011, increased rating claim.  The May 1989 rating decision is thus final.  As such, entitlement to an earlier effective date for a 20 percent rating for the service-connected status post right knee reconstruction is not warranted on this basis.



A claim for an increased rating for the Veteran's right knee disability was received by the RO on January 19, 2011.  The evidence does not show, nor does the Veteran contend, that an informal or formal claim for an increase was filed prior to January 19, 2011.  A review of the claims file fails to show that any claim was received between the May 1989 rating decision awarding service connection with a noncompensable rating and the January 19, 2011, increased rating claim.  As no claim was filed prior to January 19, 2011, an earlier effective date based on an earlier claim is not warranted.

As the May 1989 rating decision is final and as no claim was received prior to January 19, 2011, the Veteran can only be granted an earlier effective date if there is medical evidence of record within the one year period prior to January 19, 2011, showing that the 20 percent rating was warranted.  In this case, the pertinent evidence fails to show that the Veteran's right knee disability warranted a rating of 20 percent prior to the January 19, 2011, claim.  The record includes no treatment records dated in the year prior to January 19, 2011.  There is therefore no medical evidence of record showing the severity of the Veteran's right knee disability between January 2010 and January 2011. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than January 19, 2011, for the assignment of a 20 percent rating for status post right knee reconstruction is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to an effective date earlier than January 19, 2011, for the assignment of a 20 percent rating for right knee status post reconstruction is denied.





REMAND

In order to give the Veteran every consideration with respect to the present appeal concerning entitlement to increased staged ratings for status post right knee reconstruction, rated 20 percent from January 19, 2011; 100 percent from May 30, 2012, to June 30, 2013; and 60 percent from July 1, 2013, and for a disability rating in excess of 20 percent for his service-connected lumbar spine disorder and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The procedural history of the Veteran's claim concerning his right knee has been set out in the INTRODUCTION above.  Pertinent to this appeal, in the course of a July 2013 VA knee examination, it was noted that the Veteran had undergone his right knee replacement procedure on May 30, 2012, and that he had physical therapy sessions, three times a week, for the past year.  This physical therapy seems to have been afforded the Veteran at The Medical City, Physical Medicine and Rehabilitation unit.  See June 2013 progress report from this facility.  This progress note also reveals that it was recommended that the Veteran continue his physical therapy sessions.  The claims file (both paper and electronic) fail to include any other physical therapy records from this private facility.  As concerning the above-mentioned outstanding private records, remand is necessary to seek to obtain these private medical treatment records as they may contain information relevant to the right knee increased rating matter at hand.  VA has a duty to assist the Veteran in obtaining such records. 38 C.F.R. § 3.159(c) (2014).

The Veteran's service-connected L5-S1 herniated nucleus pulposus with left sciatica has been evaluated using criteria of Diagnostic Code 5243.  See December 2012 SOC.  Under the General Rating Formula for Diseases and Injuries of the Spine (which includes Diagnostic Code 5243), a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding sever enough to result in an abnormal gait or abnormal spinal contour such as scoliosis. Reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

Also, under Diagnostic Code 5243, intervertebral disc syndrome may be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran was most recently afforded a VA spine examination to evaluate the nature and severity of his service-connected lumbar spine in March 2011.  See VA spine examination report.  The Veteran described flare ups occurring about every two to three weeks, alleviated by bedrest, heat and anti-inflammatories.  He added he just stayed in bed during flare ups.  He added his symptoms included decreased motion, stiffness and spasm.  He mentioned he experienced radiating pain into his left buttock and leg.  Examination showed that no spasms were present.  The supplied diagnosis was lumbar spondylosis with narrowing of L5-S1.  

As part of his February 2012 notice of disagreement, the Veteran described having symptoms associated with radiating pain down into his left ankle.  On his February 2013 substantive appeal, the Veteran claimed that his back condition had become worse.  

As mentioned, the Veteran was last afforded a VA examination for his lumbar spine in March 2011.  This is more than four years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Peters v. Brown, 6 Vet. App. 540, 542 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, as noted, the Veteran has informed VA that he felt the severity of his lumbar spine disability had increased. 

In light of the factors noted above, as well as in contemplating that the Veteran has recently complained of both orthopedic and neurologic-based symptoms, the Board concludes that, in this case, another VA examination -- in which the Veteran is to be examined both orthopedically and neurologically -- is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart.  Hence, in readjudicating this claim the AOJ must consider the Hart decision.

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should attempt to obtain copies of all private treatment records pertaining to the Veteran's right knee (to include physical therapy records) from The Medical City facility located in Pasig City, Philippines dated from May 2012 to the present.

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records, and the Veteran must be so notified.


2.  The AOJ should schedule the Veteran for VA orthopedic and neurological examination to determine the current severity of his service-connected lumbar spine disability.  The claim files must be made available to the examiner, and the examiner should review the file prior to the examination.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lower back disability.  All appropriate tests and studies, including neurological studies and range of motion studies reported in degrees, must be accomplished.  All findings should be made available to the physicians prior to the completion of their reports, and all clinical findings should be reported in detail.

The orthopedic examination should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected low back disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

The neurological examination should attempt to specify the Veteran's lower extremity symptoms which are attributable to his lumbar spine disability, as well as identify any additional neurological manifestations. 

In addition, after considering the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Concerning the Veteran's low back disability, each examiner must answer the following questions:

A.  Is there favorable or unfavorable thoracolumbar ankylosis?  If so, which and to what degree?

B.  What is the exact measurement for forward flexion of the Veteran's thoracolumbar spine?  Does the Veteran's age, body habitus, neurologic disease, or other factors unrelated to disease or injury of the spine, in any way render the above provided range of motion value normal, even though it does not conform to the normal range of motion values set forth in Note (2) of 38 C.F.R. § 4.71a (2014).  If so, a full supporting rationale for such a conclusion must be furnished.

C.  Does the Veteran's lumbar spine exhibit weakened movement, excess fatigability, or incoordination?  If feasible, these determinations should be expressed in terms of additional lost range of motion or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination. 

D.  During the prior twelve months has the Veteran experienced incapacitating episodes (i.e., a period of acute signs and symptoms which require bed rest prescribed by a physician and treatment by a physician) involving his low back disorder?  If so, what is the total duration of these episodes? 


E.  The examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected lumbar spine disability.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report. 

3.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).





5.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2014); 38 C.F.R. § 3.159 (2014). 

6.  Thereafter, and following any other indicated development, the AOJ should readjudicate the appealed issues of entitlement to increased staged ratings for status post right knee reconstruction, rated 20 percent from January 19, 2011; 100 percent from May 30, 2012, to June 30, 2013; a 30 percent rating from January 9, 2009; and 60 percent from July 1, 2013, AND for a disability rating in excess of 20 percent for service-connected L5-S1 herniated nucleus pulposus with left sciatica.  The AOJ must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  If the appeal is denied in any respect, the Veteran should be provided a Supplemental SOC (SSOC) in accordance with 38 U.S.C.A. § 7105 (West 2014) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


